Exhibit 10.30

Change Order: NTI Protocols 0502 & 0503

20 March 2006

Pursuant to the Notice of Change Order document, signed by SCIREX Corporation
and Neurobiological Technologies, dated 21 February 2006, and as noted therein
that the details of some items in the change order require further discussion,
following represents the agreement between SCIREX and NTI regarding the
resolution of such outstanding details.

Personnel and Resulting Services to be Modified or Terminated

 

  1. Reduce Global Director position by two-thirds from the 0.75 total FTE
estimated in the Proposal

 

  a. The Global Project Director retained by SCIREX, Ellen Sargent, is a
contracted employee.

 

  b. SCIREX will terminate her contract for services associated with NTI
protocols 0502 and 0503 as of 31 March 2006.

 

  c. NTI is free to pursue a contract with Ms. Sargent following 31 March 2006.

 

  d. NTI will incur no further charges beyond 31 March 2006 for the services of
a Global Project Director provided by SCIREX.

 

  2. Eliminate Project Managers (US and ROW)

 

  a. No further services associated with activities in the United States for NTI
protocols 0502 and 0503 will be performed by SCIREX Project Managers following
31 January 2006.

 

  b. No further services associated with Project Management activities in South
Africa for NTI protocols 0502 and 0503 will be furnished by SCIREX following
31 March 2006.

 

  c. SCIREX will no longer retain the services of Novotech for Project
Management activities in Australia and New Zealand following 31 March 2006.

 

  d. NTI is free to pursue a contract with Novotech for Project Management
activities in Australia and New Zealand following 31 March 2006.

 

  e. NTI will incur no further charges beyond 31 January 2006 for the services
of a Project Managers provided by SCIREX.

 

  3. Eliminate Lead CRAs

 

  a. No further services associated with activities for NTI protocols 0502 and
0503 will be performed by SCIREX Lead CRAs following 31 March 2006.

 

  b. NTI will incur no further charges beyond 31 March 2006 for the services of
Lead CRAs provided by SCIREX.

 

  4. Eliminate Clinical Research Associates (CRAs)

 

  a. No further services associated with activities in the United States for NTI
protocols 0502 and 0503 will be performed by SCIREX CRAs following 31 March
2006, except for the completion of visit reports for visits occurring prior to
31 March 2006. These activities will be charged to NTI at the hourly rate of
$118 as incurred. This service is expected to conclude no later than
30 April 2006.



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

  b. No further services associated with CRA activity in South Africa for NTI
protocols 0502 and 0503 will be furnished by SCIREX following 31 March 2006.

 

  c. SCIREX will no longer retain the services of Novotech for CRA activities in
Australia and New Zealand following 31 March 2006.

 

  d. NTI is free to pursue a contract with Novotech for Project Management
activities in Australia and New Zealand following 31 March 2006.

 

  e. NTI will incur no further charges beyond 31 March 2006 for the services of
CRAs provided by SCIREX except for those noted above.

 

  5. Eliminate Clinical Studies Assistants (CSAs)

 

  a. No further services associated with activities in the United States for NTI
protocols 0502 and 0503 will be performed by SCIREX CSAs following 31 March
2006, except to package and forward to NTI any study documents received by
SCIREX after 31 March 2006 and pertaining to protocols 0502 and 0503. These
activities will be charged to NTI at the hourly rate of $60, along with any
pass-through expenses incurred. This service is expected to conclude no later
than 30 April 2006.

 

  b. No further services associated with CSA activities in South Africa for NTI
protocols 0502 and 0503 will be furnished by SCIREX following 31 March 2006.

 

  c. SCIREX will no longer retain the services of Novotech for CSA activities in
Australia and New Zealand following 31 March 2006.

 

  d. NTI is free to pursue a contract with Novotech for Project Management
activities in Australia and New Zealand following 31 March 2006.

 

  e. NTI will incur no further charges beyond 31 March 2006 for the services of
CSAs provided by SCIREX, except for those noted above.

 

  6. Eliminate Medical Writing function

 

  a. No services have been performed relating to the provision of Medical
Writing services to NTI for protocols 0502 and 0503.

 

  b. No services will be performed relating to the provision of Medical Writing
services to NTI for protocols 0502 and 0503.

 

  c. NTI will incur no costs associated with Medical Writing services provided
by SCIREX.

 

  7. Eliminate Physician services associated with Medical Management

 

  a. SCIREX will no longer provide the services of a Physician for Medical
Management activities associated with NTI protocols 0502 and 0503 for the US,
South Africa, or Australia/New Zealand following 31 March 2006.

 

  b. Those services to be discontinued include Subject Eligibility Questions and
Ongoing Medical Management.

 

  c. See below under “Services to be Continued” for a description of the
services to be continued.

 

2



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

Services to be Continued

The following services were noted in the document as continued at the costs
established by SCIREX in the Proposal, dated 09 January 2006, plus associated
pass-throughs (as referenced in the Proposal). SCIREX has made further
clarifications here.

 

  1. CRF design, SIMS

 

  a. CRF Design

 

  i. SCIREX has completed CRF design work for NTI protocols 0502 and 0503. Any
further CRF design work required by NTI following 31 March 2006 would be handled
in a separate change order.

 

  ii. Ongoing ordering of additional CRFs and resupply to the sites will be the
responsibility of NTI.

 

  b. SIMS

 

  i. SIMS services associated with Clinical Trial Management (i.e., all data
manually entered into SIMS by Clinical Trials Management personnel, that is,
data not automatically entered into SIMS by SCIREX’s IVR system) will be
completed as of 31 March 2006.

 

  ii. NTI has been notified to download all non-IVRS data from SIMS prior to
this date if they would like to retain this information as that data will be
unavailable after that date.

 

  iii. SIMS maintenance fees included in the budget submitted to NTI on
09 January 2006 will be reduced (see Attachment 1: Change Order Costs).

 

  2. Grant and contract negotiation

 

  a. SCIREX will complete contract negotiations with those sites for which this
service was begun prior to 31 March 2006. This includes:

 

  i. Completion of contract negotiations for 56 sites for protocol 0502.

 

  ii. Completion of contract negotiations for 33 sites for protocol 0503.

 

  b. SCIREX anticipates that these activities will be complete no later than
31 May 2006.

 

  c. SCIREX will not have staff available to provide further grant and contract
negotiation services following the completion of this service for these sites.

 

  3. Data Management

 

  a. Data Management services provided by SCIREX will remain unchanged based on
the current project specifications.

 

3



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

Data Management Specifications

    

Protocol 0502

  

Protocol 0503

Number of Pages in CRF    38 pages    38 pages Number of Unique Pages in CRF   
28 unique pages    28 unique pages Number of CRF Pages per Subject screen
failure    not collected    not collected Number of Pages for Review and Entry
   24,700 pages    24,700 pages Number of Lab Pages per Subject    6 pages    6
pages Number of queries per page    0.25 queries    0.25 queries Number of
checklist items    320 items    320 items Data Enter Screen Failures (Yes/No)   
No    No Number of Data Listings    42 listings    42 listings Number of
Concomitant Medications per Subject    32 medications    32 medications Number
of Adverse Events per Subject    10 adverse events    10 adverse events Number
of Database Transfers    9 database transfers    9 database transfers Number of
Lab Transfers    9 lab transfers    9 lab transfers Number of CT Transfers    9
CT transfers    9 CT transfers

 

  4. Statistical Services

 

  a. Statistical services provided by SCIREX will remain unchanged based on the
current project specifications.

 

Statistics Specifications

    

Protocol 0502

  

Protocol 0503

Number of Tables (Unique Tables)    150 tables (100 unique)    100 tables (50
unique) Number of Listings (Unique Listings)    40 listings (40 unique)    40
listings (40 unique) Number of Figures (Unique Figures)    64 figures (12
unique)    64 figures (12 unique) Interim Analysis (Yes/No)    Yes    Yes Number
of Interim Tables (Unique Interim Tables)    15 tables (15 unique)    15 tables
(15 unique) Number of Interim Listings (Unique Interim Listings)    10 listings
(10 unique)    10 listings (10 unique) Number of Interim Figures (Unique Interim
Figures)    0 figures (0 unique)    0 figures (0 unique) Number of IND Safety
Update Tables    7 tables (7 unique)    7 tables (7 unique) Number of IND Safety
Update Listings    3 listings (3 unique)    3 listings (3 unique) Number of IND
Safety Updates    3    3

 

4



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

  5. SAE system, safety database, and SAE processing by a safety professional
without the services of a SCIREX physician.

 

  a. Answer Subject Eligibility Questions

 

  i. Responsibility for answering questions and addressing issues from the sites
and the NTI project team regarding subject eligibility, indication-specific
information, and study drug administration will be transferred to NTI as of
March 31 2006. SCIREX will have no further responsibilities for this task.

 

  ii. NTI will provide/contract for a Medical Monitor for Europe/South Africa
and Australia/New Zealand. SCIREX will have no further responsibilities in these
areas.

 

  b. Ongoing Medical Management

 

  i. Responsibility for the provision of ongoing medical management consultation
throughout the study will be transferred to NTI as of 31 March 2006. SCIREX will
have no further responsibilities for this task.

 

  ii. NTI will provide/contract for a Medical Monitor for Europe/South Africa
and Australia/New Zealand. SCIREX will have no further responsibilities in these
areas.

 

  c. SAE Narratives Writing and Review

 

  i. Investigators will be required to notify SCIREX safety department
immediately upon learning of an SAE, and to submit a form describing the SAE
within 24 hours of learning of it.

 

  ii. SCIREX will notify NTI of all deaths and life threatening events by
telephone or electronic mail within 24 hours of receiving an SAE form from the
clinical site.

 

  iii. SCIREX safety specialist will review SAE forms submitted by the sites,
use the information to prepare a draft Initial SAE Report, and forward it, and
appropriate supporting documentation, to a designated contact person at NTI
within 48 hours.

 

  iv. NTI may accept the draft Initial SAE Report as is, or request changes
which will be incorporated by the SCIREX safety professional, who will issue an
Initial SAE Report.

 

  v. NTI, or their designee (i.e. local medical monitors contracted by NTI) will
be responsible for reviewing the SAE for accuracy and medical integrity.

 

  vi. NTI, or their designee will be responsible for submission to regulatory
authorities.

 

  vii. Upon receipt of any additional substantive SAE information, the SCIREX
safety professional will prepare an updated narrative and forward it and any
relevant additional documentation to NTI. Final narratives are prepared upon
receipt of final information (typically a discharge summary).

 

  viii. SCIREX will create and maintain an SAE spreadsheet that will be sent to
NTI on a weekly basis. If there are no updates from the prior week, NTI will be
notified.

 

5



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

  ix. SCIREX will send the SAE spreadsheet to the DSMB periodically (no more
than monthly) with updates from the prior report highlighted.

 

  d. Safety Database Maintenance

 

  i. The SCIREX Safety professional will oversee the entry of SAE data into the
SCIREX SAE database.

 

  e. SAE Reconciliation

 

  i. The SCIREX Safety professional will work with the assigned SCIREX Data
Manager and NTI Project Manager to conduct reconciliation of the SAE database
and the CRF database.

 

  f. Medical Management costs are based on the following specifications
(see Attachment 1). Should these SAE specifications change, modifications to
costs would be handled in a separate change order.

 

SAE Specifications    

Protocol 0502

 

Protocol 0503

Number of SAEs (%)   130 SAEs (20%)   130 SAEs (20%)

 

  6. Regulatory Submissions

 

  a. All work associated with regulatory submissions has been completed by
SCIREX. Should NTI request additional services in this area, it would be
performed at the following rates and be handled in a separate change order:

 

  i. Sr. Vice President, Regulatory Affairs - $368/hr.

 

  ii. Sr. Director, Regulatory Affairs - $242/hr.

 

  iii. Manager, Regulatory Affairs - $160/hr.

 

  7. IVRS

 

  a. SCIREX will continue to provide IVRS services for NTI protocols 0502 and
0503 based on the current specifications.

 

  b. Due to the elimination of the Clinical Studies Assistant as of
31 March 2006, IVRS costs have been revised to include administrative assistance
otherwise performed by the CSA (see Attachment 1).

 

6



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

Interactive Voice Response System Specifications for Protocols 0502 and 0503

IVRS Used For:   

•      Adaptive/Dynamic randomization

•      Reporting Day 3 Visits (For 0503), Reporting Day 5 Visits (For 0502)

•      Reporting Early Terminations

•      Reporting Day 90/Study Completion

•      Full Drug Supply Tracking and Ordering

IVRS Countries   

•      Australia

•      Austria

•      Czech Republic

•      Germany

•      New Zealand

  

•      Netherlands

•      Poland

•      Russia

•      South Africa

•      Switzerland

•      United Kingdom

•      United States

IVRS Languages   

•      German

•      Czech

•      Italian (translations available, but will not be used at this time)

•      Dutch

  

•      Polish

•      Russian French

 

  8. DSMB

  a. DSMB services provided by SCIREX will remain unchanged based on the current
project specifications.

 

DSMB Specifications

Number of Data Safety Monitoring Boards (DSMB)    1 (for both protocols)
Development of DSMB Charter by SCIREX (yes/no)    Yes with NTI review, revisions
by NTI Number of DSMB members    3 SCIREX to Select DSMB members (yes/no)    No
SCIREX to negotiate and finalize consulting agreements with DSMB members
(yes/no)    Yes Number of Planning Teleconferences (to be attended by SCIREX,
NTI and DSMB Chairperson)    I Duration of Planning Teleconferences    2 hours
Frequency of Enrollment Updates to DSMB    Monthly Number of DSMB
Teleconferences (held at 5 of the following time points: n=20, 75, 150,250,
interim, 350, 450, 550)    5 SCIREX Statistician to attend DSMB Teleconferences
(yes/no)    Yes SCIREX DSMB Liaison to attend DSMB Teleconferences (yes/no)   
Yes Number of DSMB In-Person Meetings (held at 2 of the following time points:
n=20, 75, 150, 250, interim, 350,450, 550)    2 Preparation of Meeting Notebooks
for DSMB Members for teleconferences and in-person meetings (yes/no)    Yes
Provision of Information Electronically with password protection for
teleconferences and in-person meetings (yes/no)    No Provision of SAE reports
to DSMB in real-time    Yes SCIREX Statistician to attend DSMB In-Person
Meetings    Yes SCIREX DSMB Liaison to attend DSMB In-Person Meetings    Yes
SCIREX to Prepare and Distribute Meeting Minutes?    Yes DSMB Data to be
Monitored (yes/no)    Yes

 

7



--------------------------------------------------------------------------------

Change Order: NTI Protocols 0502 & 0503

20 March 2006

 

DSMB Specifications

   DSMB Data to be Data Management Quality Control Clean (yes/no)    As clean as
possible Blinded or Unblinded Listings    Unblinded Blinded or Unblinded Tables
   Unblinded Number of Listings to be Provided to DSMB for Teleconferences    12
unique (4 non-unique)1 Number of Tables to be Provided to DSMB for
Teleconferences    12 unique (3 non-unique)1 Number of Listings to be Provided
to DSMB for In-Person Meetings    12 unique (4 non-unique)1 Number of Tables to
be Provided to DSMB for In-Person Meetings    12 unique (3 non-unique)1

Neurobiological Technologies, Inc. agrees to pay SCIREX a revised fee total of
$1,310,655 for Protocol NTI-ASP-0502 and $1,111,148 for Protocol NTI-ASP-0503
for services following 31 March 2006.

NTI agrees to pay SCIREX for work to be performed on NTI-ASP-0502 and
NTI-ASP-0503, and expenses properly incurred, from April 1, 2006 through to the
end of the studies, estimated to be October 5, 2007. SCIREX will bill NTI
monthly for services performed with reasonable supporting documentation.

ACCEPTED AND AGREED

 

SCIREX Corporation   Neurobiological Technologies, Inc. Signature:  

/s/ Christopher Codeanne

  Signature:  

/s/ Paul Freiman

Name:   Christopher Codeanne   Name:   Paul Freiman Title:   CFO   Title:  
President & CEO Date:   26 April 2006   Date:   4/14/06

 

--------------------------------------------------------------------------------

1 Tables and listings are assumed identical (non-unique) after the first DSMB
meeting and between studies 0502 and 0503.

 

8